Citation Nr: 1723079	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO. 12-01 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent, effective December 1, 2010 for right shoulder impingement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from November 1968 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. In January 2015, the Board remanded the appeal to the RO for additional development.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant 
how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In February 2014, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the Veteran's claims folder.


FINDING OF FACT

During the period on appeal, the Veteran's right shoulder impingement has  manifested by zero to 90 degrees of abduction, flexion of zero to120 degrees, internal rotation of zero to 60 degrees, external rotation of zero to 45 degrees; no ankylosis, with pain and fatigue on use. 


CONCLUSION OF LAW

The criteria for a rating of 20 percent for right shoulder impingement (major) since December 1, 2010, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5003, 5201 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Diagnostic Code 5003 provides ratings for degenerative arthritis. Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; a 20 percent rating is warranted if there are also occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

There are also two relevant note provisions associated with Diagnostic Code 5003. 

Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. 

Note (2): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.

Diagnostic Code 5201 provides a 20 percent evaluation for limitation of motion of the major arm at the shoulder if it is limited to shoulder level, 30 percent if motion is limited midway between the side and shoulder level, and 40 percent if motion is limited to 25 degrees from the side. See 38 C.F.R. § 4.71a , Diagnostic Code 5201 (2016).

Diagnostic Code 5202 provides a 20 percent evaluation for malunion of the major humerus with a moderate deformity, and a 30 percent evaluation with a marked deformity. A 20 percent evaluation is also warranted for recurrent dislocation of the major humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, and a 30 percent rating is warranted for frequent episodes and guarding of all arm movements. Impairment of the major humerus is rated at 50 percent if there is a fibrous union, 60 percent if there is nonunion of false flail joint, and 80 percent if there is loss the head of humerus, with flail shoulder. See 38 C.F.R. § 4.71a , Diagnostic Code 5202 (2016).

Diagnostic Code 5203 provides a 10 percent evaluation for malunion of the clavicle or scapula or nonunion without loose movement. A 20 percent evaluation is warranted for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula. See 38 C.F.R. § 4.71a , Diagnostic Code 5203 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.




Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional requirement that the Secretary should from time to time readjust this schedule of ratings in accordance with experience. To accord justice in the exceptional case where the standard schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The requirements in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The Veteran's right arm is his dominant, or major appendage. A December 2010 private medical examination notes the Veteran has occasional discomfort in his shoulder. On examination, the clinician noted the right shoulder had slight effusion, tenderness, and crepitus with circumflexion. The Veteran had a positive cross arm test. He had 140 degrees of abduction and forward flexion and his abduction/external rotation power was intact. The Veteran was diagnosed with sub-acromial bursitis of the right shoulder with acromioclavicular osteoarthritis. 


In February 2011, the Veteran was afforded a VA examination. He reported symptoms of activity limited by pain, including overhead activity which is limited to 15 minutes, and an inability to lift more than 50 pounds. The examination report noted that during flare-ups the Veteran was unable to lift anything more than 5-10 pounds and the Veteran reported that he could not do push-ups or pull-ups and cannot wash his car. The Veteran also reported sitting and typing at a computer for more than 10 minutes causes his shoulder to ache. The Veteran stated that he does not utilize assistive devices. The examiner noted that the Veteran had pain, stiffness and experienced snapping in his shoulder. On examination, the Veteran exhibited pain with all motion on the right side. He had a flexion of 0 to 130 degrees, abduction of 0 to 100 degrees, internal rotation of 0 to 60 degrees, and external rotation of 0 to 60 degrees. He had no ankylosis. The examiner opined that there would be no significant effects on the Veteran's usual occupation as a safety officer but that the Veteran's ability to exercise and play sports are severely limited and his ability to do chores are moderately limited. The examiner noted his ability to dress himself, travel, take part in recreational activities, and shop, would all be mildly affected. The examiner diagnosed the Veteran with right shoulder, impingement syndrome with AC joint spur.

An August 2011 VA treatment record indicates the Veteran experienced pain in his shoulder that made it somewhat difficult to do work and take care of things. He also stated that there were no alleviating factors for his shoulder pain. 

In an August 2012 private medical record the Veteran had complaints of right shoulder pain and right hand numbness. An MRI study revealed a rotator cuff tear in the right shoulder. While examination showed that the Veteran had a slight decrease in his right shoulder muscles and was unable to hold his hand out against resistance, he had no obvious atrophy. He had increasing positive pain on abduction against resistance and during a Hawkins test. He had 90 degrees of abduction and a forward flexion of about 120 degrees. 



A September 2012 private medical record indicated the Veteran had joint pain but denied stiffness, redness, swelling, loss of strength or muscle weakness. The Veteran also had complaints of numbness and pain with most activities but denied headaches and changes in lower extremity sensation. The examination notes impingement signs on range of motion testing for the right shoulder and indicates that symptoms interfere with most functional activities. The clinician diagnosed the Veteran with cervical radiculopathy, carpal tunnel syndrome, and a rotator cuff tear.  

In May 2015, the Veteran was afforded a VA examination. The Veteran reported functional loss due to pain, fatigue, and weakness with an inability to lift more than 30 pounds. The Veteran reported that he does not utilize assistive devices. He had a flexion of 0 to 120 degrees, abduction of 0 to 100 degrees, internal rotation of 0 to 60 degrees, and external rotation of 0 to 45 degrees, all range of motion testing caused pain. He had no ankylosis. The examination notes functional loss which makes it difficult for the Veteran to work above his head. The Veteran had no muscle atrophy but does have crepitus. The examiner diagnosed the Veteran with a rotator cuff tear. 

During the period on appeal, the Veteran's right shoulder impingement has  manifested by no more than 0 to 90 degrees of abduction, flexion of 0 to120 degrees, internal rotation of 0 to 60 degrees, external rotation of 0 to 45 degrees; no ankylosis, and no muscle atrophy. He has reported pain that increases with heavy lifting, stiffness and fatigue, weakness, and overhead activity limited to 15 minutes. 

Given these facts, the Board finds the Veteran's right shoulder impingement most closely approximates a 20 percent rating beginning December 1, 2010. 38 C.F.R. 
§ 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A rating of 30 percent is not warranted for the Veteran's right should impingement because his range of motion is not limited to midway between side and shoulder level. 


ORDER

A rating of 20 percent since December 1, 2010, for right shoulder impingement (major) is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


